Case 3:19-cv-04593-LB Document 1-1 Filed 08/07/19 Page 1 of 24

EXHIBIT A
Case 3:19-cv-04593-LB Document 1-1 Filed 08/07/19 Page 2 of 24

 

SUM-100
SUMMONS
(CITACION JUDICIAL) “NDORSED
NOTICE TO DEFENDANT: AL D
(AVISO AL DEMANDADO): AMEDA Coun
CITY OF PLEASANTON; PLEASANTON POLICE DEPARTMENT; JUN 2 0 2019

DAVE SPILLER; and DOES 1 to 90 inclusive.

mo

LERK OF TH
E
y SUPERIOR Cour

YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE): y
JOHN BAUER, an individual and as Successor in Interest of Jacob

Bauer, deceased; ROSE BAUER, an individual and as Successor in

Interest of Jacob Bauer, deceased.
NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.

You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served cn the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
Online Self-Help Center (www. courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
may be taken without furlher warning from the court.

There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
referral service. |f you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (www./awhelpcalifornia.org), the California Courts Online Self-Help Center
(www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
jAVISO! Lo han demandado. Sino responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su versién. Lea la informacion a
continuacion,

Tiene 30 DIAS DE CALENDARIO después de que /e entreguen esta citacion y papeles legales para presentar una respuesta por escrito en esta
corte y hacer que se entregue una copia al demandante, Una carta o una llamada telefénica no lo protegen. Su respuesta por escrito tiene que estar
en formato legal correcto si desea que procesen su caso en Ja corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
Puede encontrar estos formularios de la corte y mas informacién en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
biblioteca de leyes de su condado o en fa corte que le quede mas cerca. Si no puede pagar la cuota de presentacion, pida al secretario de {a corte
que le dé un formulario de exencién de pago de cuoitas. Sino presenta su respuesta a tiempo, puede perder e! caso por incumplimiento y ta corte fe
podra quitar su sueldo, dinero y bienes sin mas advertencia.

Hay otros requisitos legales. Es recomendable que lame a un abogado inmediatamente. Sino conoce 4 un abogado, puede llamar a un servicio de
remision a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en él sitio web de California Legal Services,

(www .lawheipcalifornia.org), en e! Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) 0 poniéndose en contacto can la corte o el
colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reciamar las cuotas y los costos exentos por imponer un gravamen sobre
cualquier recuperacion de $10,000 6 mas de valor recibida mediante un acuerdo o una concesidn de arbitraje en un caso de derecho civil. Tiene que

pagar e/ gravamen de fa corte antes de que /a corte pueda desechar e/ caso.

 

 

 

 

CASE NUMBER:

(Numer det Caso) PALA O24LL2

The name and address of the court is:

| nombre_y direccidn de la corfe es):
ene C. Davidson Mantes 8 County Courthouse

1225 Fallon St.
Oakland, CA 94612

The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
| nombre, ireccién y el numero de teléfono del abogado de! demandante, o del d ue no tiene abogado, es):
eiroratye. elipesion y | a C51 OFB33°325 f
Gwilliam, Ivary, Chiosso, Cavalli & Brewer
1999 Harrison St., Suite 1600, Oakland, CA 94612

 

 

 

 

 

DATE: Clerk, by , Deputy
Fonbe) JUN 20 2079 Chad Finke 2 0) TANIA PIERCE alantel
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).) McNamara Law Firm

(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).
; NOTICE TO THE PERSON SERVED: You are served

j ISEAu 1. as an individual defendant. JUL 2 9 2019

2. [_]} as the person sued under the fictitious name of (specify):

 

3. [X_] on behalf of (specify): Dave Spiller

under: [__] CCP 416.10 (corporation) [7] CCP 416.60 (minor)
[-_] CCP 416.20 (defunct corporation) [___] CCP 416.70 (conservatee)
[-~] CCP 416.40 (association or partnership) [X_; CCP 416.90 (authorized person)

[___] other (specify):
4. [-_] by personal delivery on (date):

 

Page 1 of 1

Form Adopiec for Mardalory Use Ss UM MO N Ss Code of Civil Procecure §§ 412.20, 465
vitae anvdinin 93 gov

vudicisl Counc'l of Ca‘forma
SUM-109 [Rey suly 1, 2008]
GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER

ATTORNEYS AT LAW
A Professional Corporation
P.O. Box 2079, Oakland, CA 94604-2079

22
23
24
25
26
27

28

 

Case 3:19-cv-04593-LB Document 1-1

J. GARY GWILLIAM (SBN 33430)

JAYME L. WALKER (SBN 273159)

Gwilliam, Ivary, Chiosso, Cavalli & Brewer

1999 Harrison St. Ste. 1600

Oakland, CA 94612

Telephone: (510) 832-5411

Facsimile: (510) 832-1918

Email: ggwilham@giccb.com
jwalker@giccb.com

MICHAEL E. CARDOZA (SBN 52264)
The Cardoza Law Offices

1407 Oakland Blvd. Ste 200

Walnut Creek, CA 94596

Telephone: (925) 274-2900

Facsimile: (925) 274-2910

Attomeys for Plaintiffs
JOHN AND ROSE BAUER

JOHN BAUER, an individual and as Successor
in Interest of Jacob Bauer, deceased; ROSE
BAUER, an individual and as Successor in

j (Interest of Jacob Bauer, deceased;

Plaintiffs,

VS.

CITY OF PLEASANTON; PLEASANTON
POLICE DEPARTMENT; DAVE SPILLER;;
and DOES. 1 to 90, inclusive;

Defendants.

 

 

Filed 08/07/19 Page 3 of 24

McNamara Law Firm
JUL 29 2019

cocn
HAND DELIVERED

EPR ES be be

SUPERIOR COURT OF CALIFORNIA
COUNTY OF ALAMEDA

Case No. Ra \40 23a

COMPLAINT FOR DAMAGES

1. Wrongful Death (Battery)

2. Wrongful Death (Negligence)

3. Unreasonable Search and Seizure—
Excessive Force (42 U.S.C. §1983)

4. Unreasonable Search and Seizure—
Denial of Medical Care (42 U.S.C.
§1983)

5. Substantive Due Process (42 U.S.C.
§1983)

6. Municipal Liability for
Unconstitutional Custom, Practice or
Policy (42 U.S.C. §1983)

7. Violation of Bane Act (Cal. Civil Code
§52.1

8. Negligent Hiring, Training or
Supervision

9. Intentional Infliction of Emotional
Distress

| DEMAND FOR JURY TRIAL

 

COMPLAINT |

 

CASE No.

 
Case 3:19-cv-04593-LB Document 1-1 Filed 08/07/19 Page 4 of 24

INTRODUCTORY STATEMENT

John and Rose Bauer’s son, Jacob Bauer, was in a period of crisis with rapidly
deteriorating mental health. Mr. and Mrs. Bauer were desperate to get help for their son and
contacted Pleasanton Police no less than four times to notify them of their son’s condition and _
to try to get their son committed for menta! health evaluation and treatment. Because Jacob
was not a danger to himself or others, Pleasanton Police told Mr. and Mrs. Bauer there was
nothing they could do.
Just a few weeks later, Pleasanton Police Officers responded to a complaint about
Jacob causing a disturbance at a grocery store. Although Jacob was unarmed, Pleasanton
police officers violently restrained Jacob Bauer, tasered him and pinned him to the ground by
kneeling on his body while he cried out in pain. During the altercation, Jacob was never a
threat of harm to any of the officers. Eventually, as Jacob Bauer laid unconscious, an officer
struck him in the legs with his baton and then stomped on his chest three times. Pleasanton
police officers denied paramedics access to render medical care and Jacob died as a result of
the violent assault and excessive force used on him by police.

COMES NOW Plaintiffs JOHN BAUER and ROSE BAUER, and for causes of action
against Defendants, and each of them, complain and allege as follows:

PARTIES

1. Plaintiff John Bauer (“John”) is an individual who resides in Alameda County
California. John was the father of Jacob Bauer (“Jacob”), deceased, and is entitled to the
property of Jacob under the laws of intestate succession as Jacob has no surviving spouse,
domestic partner, children, or issue of deceased children. John sues in his individual capacity
as the father of decedent Jacob Bauer and as a successor in interest to Jacob Bauer. John seeks
wrongful death damages and survival damages under federal and state law.

2. Plaintiff Rose Bauer (“Rose”) is an individual who resides in Alameda County
California. Rose was the mother of Jacob Bauer (“Jacob”), deceased, and is entitled to the
property of Jacob under the laws of intestate succession as Jacob has no surviving spouse,

domestic partner, children, or issue of deceased children. Rose sues in her individual capacity

COMPLAINT 2 CASE NO.

 

 

 
10
1]
12
13

15
16
17
18
19
20
21
22
23
24
25
26

28

 

Case 3:19-cv-04593-LB Document 1-1 Filed 08/07/19 Page 5 of 24

as the mother of decedent Jacob Bauer and as a successor in interest to Jacob Bauer. Rose
seeks wrongful death damages and survival damages under federal and state law.

3. John and Rose are from time to time referred to in this Complaint as
“Plaintiffs.”

4. Defendants City of Pleasanton (“Pleasanton”), Pleasanton Police Department
(“PPD”), and DOES 1 through 10, were public entities, duly organized and existing under and
by virtue of the laws of the State of California.

5. Defendant Dave Spiller (“Spiller”), an individual, was at al) times mentioned
herein the Chief of Police for PPD.

6. Plaintiffs are informed and believe, and thereon allege, that at all times relevant
herein Spiller, DOES 11 through 50, and each of them, were residents of the State of
California, and were police officers, employees, agents, servants, policy makers, supervisors
and representatives of Pleasanton and/or PPD. Spiller, an individual, was at all relevant times
Chief of Police of PPD. Spiller had supervisory authority and control over DOES 11 through
50, Each Defendant is sued in his or her individual capacity as well as official capacity.

7. At all times relevant herein, Defendants DOES 11 through 50, and each of
them, were acting under color of Jaw, to wit, under the color of the statutes, ordinances,
regulations, policies, customs, practices and usages of Pleasanton and PPD. Said DOE
defendants were acting within the course and scope of their employment with Pleasanton and
PPD and the wrongful acts hereinafter described flow from the very exercise of their authority.
Each Defendant was also acting as an employee, agent and representative of each and every
other Defendant herein, and in doing the acts herein alleged were acting with the permission,
consent, ratification, and authority of their co-defendants.

8. Plaintiffs are informed and believe, and thereon allege, that at all times relevant
herein, Spiller and DOES 30 through 50 were supervisors and policy makers for PPD.

9, Plaintiffs are ignorant of the true names and capacities of Defendants sued
herein as DOES 1 through 50, inclusive, and therefore sues these Defendants by such fictitious

names. Plaintiffis informed and believes and thereupon alleges, that each of the fictitiously

 

COMPLAINT 3 CASE NO.

 

 
Case 3:19-cv-04593-LB Document1-1 Filed 08/07/19 Page 6 of 24

named Defendants is legally responsible, intentionally, negligently, or in some other
actionable manner, for the events and happenings hereinafter referred to, and thereby legally
caused the injuries, damages, and violations and/or deprivation of the rights hereinafter
alleged. Plaintiff will seek leave of Court to amend this Complaint and state the true names
and/or capacities of said fictitiously named Defendants when the same have been ascertained.
10. Pursuant to Government Code Section 910, Plaintiffs filed a Claim for
Damages with Pleasanton in proper form and within the applicable statutory period.
Pleasanton has denied Plaintiffs' claims, and Plaintiffs now bring the within action.
JURISDICTION AND VENUE
11. This court has jurisdiction of federal claims under 42 USC § 1983. Martinez v.
California, (1980) 444 US 277, 283 n.7; Ochoa v. Superior Court (1985) 39 Cal.3d 159, 173, fn.
10.

12. At all relevant times, Defendants’ conduct complained of herein occurred in the
County of Alameda, California.

DEMAND FOR JURY TRIAL

13. Plaintiffs hereby demand trial of this matter by jury.

GENERAL ALLEGATIONS

14, Plaintiffs are informed and believe, and thereon allege, that on or about August
1, 2018, at the direction of Pleasanton, PPD, Spiller, and/or DOES 1 through 10, Spiller and/or
DOES 11 through 50 were dispatched to Raley’s located at 5420 Sunol Blvd., Pleasanton, CA
94566 in response to reports of a disturbance by Jacob.

15, Plaintiffs are informed and believe, and thereon allege, that when Spiller,
and/or DOES 11 through 50 detained Jacob, he was Jocated on the corner of Sunol Blvd. and
Mission Dr. across from Spee Dee Oil Change located at 44 Mission Dr, Pleasanton, CA
94566. Spiller and/or DOES 11 through 50 then restrained Jacob’s hands and legs, placed a

spit mask over his mouth, and used a stun gun and taser on him several times without

legitimate reason, probable cause, or provocation.

 

 

COMPLAINT 4 Case No.

 

 
Oo sD

—
Oo ©

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-04593-LB Document 1-1 Filed 08/07/19 Page 7 of 24

16. Jacob Bauer was unarmed and posed no immediate threat of death or serious
injury to officers or any other person at the time police used excessive force to restrain him.
After being fully restrained, Spiller and/or DOES 11 through 50 hit Jacob with a baton and
stomped on his chest several times without legitimate.reason or provocation.

17, As a result of the conduct of Spiller and/or DOES 11 through 50, Jacob died.
Prior to his death, he also suffered injuries including, but not limited to, contusions and severe
emotional distress.

18. On information and belief, Jacob Bauer never threatened anyone prior to being
subjected to deadly force by Defendants Spiller and/or DOES 11 through 50. He was not
suspected of any serious crime, officers did not observe him commit any crime, and there was
no information that Jacob had harmed anyone.

19, The involved officers DOES 11 through 50 subjected Jacob Bauer to deadly
force even though he was not an immediate threat of death or serious bodily injury to the
officers or anyone else and there were less lethal options available. The officers DOES 11
through 50 used lethal force on Jacob Bauer despite their actual or constructive notice that he
was in a mental health crisis and they should deploy crisis intervention rather than lethal force.
In doing so, Defendants did not show a reverence for human life.

20. When Jacob Bauer became unresponsive after excessive lethal force,
Defendants DOES J through 50 did not provide or summon timely medical attention to
Jacob Bauer who was unresponsive and turning blue. Defendants DOES 11 through 50 did
not allow and prevented responding medical personnel on scene to timely render medical care
to Jacob.

21. Prior to his death, Plaintiffs were extremely close to Jacob. Jacob lived with
Plaintiffs and Plaintiffs enjoyed his company, their conversations, and having him in their
lives. Plaintiffs relied on Jacob for love, companionship, comfort, society, affection, solace
and moral support. As a direct result of Jacob’s death, Plaintiffs suffered and continue to
suffer damages including, but not limited to, funeral expenses, compensation for the loss of

their son’s love, companionship, comfort, affection, society, solace and moral support.

 

COMPLAINT 5 CASE NO.

 

 
Case 3:19-cv-04593-LB Document1-1 Filed 08/07/19 Page 8 of 24

FIRST CAUSE OF ACTION
WRONGFUL DEATH OF JACOB CAUSED BY BATTERY

(Plaintiffs Against Pleasanton, PPD, Spiller, and DOES 1 through 50)

22. Plaintiffs hereby reallege and incorporate each and every allegation set forth in
paragraphs | through 21 as though fully set forth herein.

23. On or about August 1, 2018, Spiller, and/or DOES 11 through 50 restrained
Jacob’s hands and legs, placed a spit mask over his mouth, and used a stun gun and taser on
him several times without legitimate reason, probable cause, or provocation. After being fully
restrained, Spiller, and/or DOES 11 through 50 hit Jacob with a baton and stomped on his
chest several times without legitimate reason or provocation.

24. Plaintiffs are informed and believe, and thereon allege, Jacob did not consent to
said acts of Spiller, and/or DOES 11 through 50.

25. Pursuant to Government Code § 815.2, Pleasanton, PPD, Spiller, DOES J
through 50, and each of them are vicariously liable for the conduct of Spiller, and/or DOES 11
through 50, described above as Spiller, and/or DOES 11 through 50 were acting within the
course and scope of their employment.

26. As a proximate result of the aforementioned acts of Defendants, Jacob died.

27, Prior to his death, Plaintiffs were extremely close to Jacob. Jacob lived with
Plaintiffs and Plaintiffs enjoyed his company, their conversations, and having him in their
lives. Plaintiffs relied on Jacob for love, companionship, comfort, society, affection, solace
and moral support. As a direct result of Jacob’s death, Plaintiffs suffered and continue to
suffer damages including, but not limited to, funeral expenses, compensation for the loss of
their son’s love, companionship, comfort, affection, society, solace and moral support.

WHEREFORE, Plaintiffs pray for damages against Pleasanton, PPD, Spiller, and
DOES | through 50, and each of them, as set forth below.

SECOND CAUSE OF ACTION

WRONGFUL DEATH CAUSED BY NEGLIGENCE
(Plaintiffs Against All Defendants)

28. Plaintiffs hereby reallege and incorporate each and every allegation set forth in
paragraphs | through 27 as though fully set forth herein.

COMPLAINT . 6 CASE No.

 

 

 
 

Case 3:19-cv-04593-LB Document 1-1 Filed 08/07/19 Page 9 of 24

29, Due to the trust and authority given to chief of police, and police officers by.
virtue of their position, Spiller, and/or DOES 11 through 50, had a special relationship with
Jacob and owed a duty of care to Jacob who detrimentally relied on said Defendants to provide
medical care, protect him and to use reasonable force, if necessary.

30. Spiller and/or DOES 11 through 50 breached their duty of care when on or
about August 1, 2018, Spiller and/or DOES 11 through 50 restrained Jacob’s hands and legs,
placed a spit mask over his mouth, and used a stun gun and taser on him several times without
legitimate reason or provocation. After being fully restrained, Spiller and/or DOES 11 through
50 hit Jacob with a baton and stomped on his chest several times without legitimate reason or
provocation.

31. Plaintiffs are informed and believe, and thereon allege, that Spiller and/or
DOES 11 through 50 also breached their duty of care when they refused access to render
medical care for Jacob. This delay in treatment due to Spiller and DOES 11 through 50’s
refusal to allow medical professionals access to Jacob contributed to his death.

32. Plaintiffs are informed and believe, and thereon allege, that at no time was
Jacob a threat to himself, the police officers, and/or others, and the use of force against Jacob
was unreasonable, unnecessary, excessive, malicious, and/or for the purpose of inflicting pain
on Jacob.

33. By the actions and/or inactions described herein, Spiller and/or DOES 11
through 50, negligently, carelessly, recklessly, intentionally, and/or in any other actionable
manner, used excessive force on Jacob.

34, Pursuant to Government Code § 815.2, Pleasanton, PPD, Spiller, DOES |
through 10, 11 through 50, and each of them are vicariously liable for the conduct of Spiller,
DOES 11 through 50, described above as Spiller, and/or DOES 11 through 50 were acting
within the course and scope of their employment.

35. AS a proximate result of the aforementioned acts of Defendants, Jacob died.

36. Prior to his death, Plaintiffs were extremely close to Jacob. Jacob lived with
Plaintiffs and Plaintiffs enjoyed his company, their conversations, and having him in their

COMPLAINT 7 CASE NG.

 

 
Case 3:19-cv-04593-LB Document 1-1 Filed 08/07/19 Page 10 of 24

lives. Plaintiffs relied on Jacob for love, companionship, comfort, society, affection, solace

and moral support. As a direct result of Jacob’s death, Plaintiffs suffered and continue to

suffer damages including, but not limited to, funeral expenses, compensation for the loss of

their son’s love, companionship, comfort, affection, society, solace and moral support.
WHEREFORE, Plaintiffs pray for damages against Pleasanton, PPD,

Spiller and DOES | through 50, and each of them, as set forth below.

THIRD CAUSE OF ACTION
WRONGFUL DEATH CAUSED BY EXCESSIVE FORCE IN VIOLATION OF CIVIL
RIGHTS,
42 U.S.C. §§ 1983, 1988
(Plaintiffs Against Spiller, and DOES 11 through 50)

37, Plaintiffs hereby reallege and incorporate each and every allegation set forth in
paragraphs | through 36 as though fully set forth herein.

38. Under the Fourth Amendment to the United States Constitution, Jacob had a
right to be free from unjustified, unauthorized and/or excessive force by law enforcement and
to be free from unreasonable searches and seizures by law enforcement. Under the Fourteenth
Amendment to the United States Constitution, Jacob had a right not to be deprived of life or
liberty without due process of law including, but not limited to, unreasonable seizures and
searches.

39. On or about August 1, 2018, Spiller and/or DOES 11 through 50, restrained
Jacob’s hands and legs, placed a spit mask over his mouth, and used a stun gun and taser on
him several times without legitimate reason, probable cause, or provocation. After being fully
restrained, Spiller and/or DOES 11 through 50 hit Jacob with a baton and stomped on his chest
several times without legitimate reason or provocation.

40. Thereafter, Plaintiffs are informed and believe, and thereon allege, medical first
responders arrived on the scene. Plaintiffs are informed and believe, and thereon allege, that
Spiller and/or DOES 11 through 50 refused medical first responders access to Jacob to
evaluate and treat him. This delay in treatment due to Spiller and DOES 11 through 50’s

refusal for medical access to Jacob contributed to his death.

 

 

COMPLAINT 8 CASE NO.

 

 
1]
12
13
14
15

17
18
19
20
21
22

24
25
26
27

28

Case 3:19-cv-04593-LB Document 1-1 Filed 08/07/19 Page 11 of 24

41. Plaintiffs are informed and believe, and thereon allege, at no time was Jacob a
threat to himself, the police officers, and/or others, and the use of force against Jacob was
unreasonable, unnecessary, excessive, malicious, and/or for the purpose of inflicting pain on
Jacob,

42. Plaintiffs are informed and believe, and thereon allege, that at no time did Jacob
attempt to resist arrest or offer violence to Spiller and/or DOES 11 through 50, and each of
them.

43. The aforementioned conduct by Pleasanton, PPD, Spiller, and/or

DOES 11 through 50 constitutes a violation of Jacob’s Fourth and Fourteenth Amendment
rights to be free from unjustified, unauthorized and/or excessive force by law enforcement, to
be free from unreasonable searches and seizures by Jaw enforcement, and his right not to be
deprived of life or liberty without due process of law, in violation of 42 U.S.C. § 1983. Said
violations infringed on Jacob’s personal liberty rights.

44, By the actions and/or inactions described herein, Spiller and/or DOES 11
through 50, negligently, carelessly, recklessly, intentionally, and/or in any other actionable
manner, used excessive force on Jacob in violation of his constitutional rights.

45. As a proximate result of the aforementioned acts of Defendants, Jacob died.

46, Plaintiffs are informed and believe, and thereon allege, that the conduct of
Spiller and/or DOES 11 through 50, and/or each of them, was intentional, malicious,
oppressive, and/or done with a conscious or reckless disregard for the rights of Jacob. Asa
result, Plaintiffs are entitled to recover all damages provided for the violation of these rights
and for Jacob’s personal injuries, including but not limited to, general and special damages
according to proof, costs of suit, and attorney fees under 42 U.S.C. § 1988. Plaintiffs are also
entitled to recover punitive damages against Spiller and/or DOES 11 through SO.

47. Prior to his death, Plaintiffs were extremely close to Jacob. Jacob lived with
Plaintiffs and Plaintiffs enjoyed his company, their conversations, and having him in their
lives. Plaintiffs relied on Jacob for love, companionship, comfort, society, affection, solace

jand moral support. As a direct result of Jacob’s death, Plaintiffs suffered and continue to

 

COMPLAINT 9 CASE NO.

 

 

 
bo

Case 3:19-cv-04593-LB Document 1-1 Filed 08/07/19 Page 12 of 24

suffer damages including, but not limited to, funeral expenses, compensation for the loss of
their son’s love, companionship, comfort, affection, society, solace and moral support.
WHEREFORE, Plaintiffs pray for damages against Spiller, and/or DOES 11 through

50, and each of them, as set forth below.

FOURTH CAUSE OF ACTION
Unreasonable Search and Seizure—Denial of Medical Care (42 U.S.C. § 1983)
(Against Defendants Spiller and Does 11-50)

48. Plaintiffs repeat and reallege each and every allegation in paragraphs | through 47
of this Complaint with the same force and effect as if fully set forth herein.

49. The denial of medical care by Spiller and DOES 11 through 50 deprived
DECEDENT of his right to be secure in his person against unreasonable searches and seizures as
guaranteed to DECEDENT under the Fourth Amendment to the United States Constitution and
applied to state actors by the Fourteenth Amendment.

50. As aresult, DECEDENT suffered extreme mental and physical pain and suffering
and eventually suffered a loss of life and earning capacity. Plaintiffs have also been deprived of
the life-long love, companionship, comfort, support, society, care, and sustenance of
DECEDENT, and will continue to be so deprived for the remainder of their natural lives.
Plaintiffs are also claiming funeral and burial expenses.

$1, Defendants Spiller and DOES 11 through 50 knew that failure to provide timely
medical treatment to DECEDENT could result in further significant injury or the unnecessary and
wanton infliction of pain, but disregarded that serious medical need, causing DECEDENT great
bodily harm and death.

52. After severely beating Decedent and stomping on his chest, Spiller and DOES 11
through 50 did not timely summon or provide timely medical attention for DECEDENT, who
was unconscious and turning blue, and Spiller and Does 11-50Qalso did not allow and prevented
responding medical personnel on-scene to timely render medical aid/assistance to DECEDENT.
53 The conduct of Defendants Spiller and DOES 11 through 50 was willful, wanton,

malicious, and done with reckless disregard for the rights and safety of DECEDENT and

 

COMPLAINT 10 CASE NO.

 

 

 
Case 3:19-cv-04593-LB Document1-1 Filed 08/07/19 Page 13 of 24

therefore warrants the imposition of exemplary and punitive damages as to Defendants Spiller
and DOES 11 through 50.

34, Plaintiffs bring this claim as successors-in-interest to DECEDENT and seek both
survival and wrongful death damages for the violation of DECEDENT’s rights.

55, Plaintiffs also seek attorney's fees under this claim.

FIFTH CAUSE OF ACTION
Substantive Due Process (42 U.S.C. § 1983)
(Against Defendants Spiller and Does 11-50)

56. Plaintiffs repeat and reallege each and every allegation in paragraphs | through
55 of this Complaint with the same force and effect as if fully set forth herein.
57. Plaintiffs had a cognizable interest under the Due Process Clause of the
Fourteenth Amendment of the United States Constitution to be free from state actions that
deprive him of life, liberty, or property in such a manner as to shock the conscience, including
but not limited to, unwarranted state interference in Plaintiffs familial relationship with their
son, DECEDENT. As a result of the excessive force by Defendants Spiller and DOES 11
through 50, DECEDENT died. Plaintiffs were thereby deprived of their constitutional right of
familial relationship with DECEDENT.
58. Defendants Spiller and DOES 11 through 50, acting under color of state law, thus
violated the Fourteenth Amendment rights of Plaintiffs to be free from unwarranted interference
with their familial relationship with DECEDENT.
59. The aforementioned actions of Defendants Spiller and DOES 11 through 50, along
with other undiscovered conduct, shock the conscience, in that they acted with deliberate
indifference to the constitutional rights of DECEDENT and Plaintiffs with purpose to harm
unrelated to any legitimate law enforcement objective.

60. Defendants Spiller and DOES 11 through 50, acting under color of state law, thus
violated the Fourteenth Amendment rights of DECEDENT and Plaintiffs.

61. As a direct and proximate cause of the acts of Defendants Spiller and DOES [1
through 50, Plaintiffs suffered extreme and severe mental anguish and pain and have been injured
in mind and body. Plaintiffs have also been deprived of the life-long love, companionship,

COMPLAINT 11 CaSE NO.

 

 

 
wo

Case 3:19-cv-04593-LB Document 1-1 Filed 08/07/19 Page 14 of 24

comfort, support, society, care and sustenance of DECEDENT, and will continue to be so
deprived for the remainder of their natural lives. Plaintiffs are also claiming funeral and burial
expenses.

62. As a result of the conduct of Defendants Spiller and DOES 11 through 50, they are
hable for DECEDENT’S injuries because they were integral participants in the denial of due

process.

63. The conduct of Defendants Spiller and DOES 11 through 50 was willful, wanton,
malicious, and done with reckless disregard for the rights and safety of DECEDENT and
Plaintiffs and therefore warrants the imposition of exemplary and punitive damages as to
Defendants Spiller and/or DOES 11 through 50.

64. Plaintiffs bring this claim individually and seek wrongful death and survival
damages for the violation of Plaintiffs’ rights.

65. Plaintiffs also seek attorney fees under this claim.

SIXTH CAUSE OFA CTION
VIOLATION OF CIVIL RIGHTS FOR UNCONSTITUTIONAL CUSTOM OR
POLICY, 42 U.S.C. §§ 1983, 1988
(Plaintiffs Against Pleasanton, PPD, Spiller, and DOES 1 through 10 and DOES 30
. through 50)

66. Plaintiffs hereby reallege and incorporate each and every allegation set forth in
paragraphs | through 65 as though fully set forth herein.

67. Under the Fourth Amendment to the United States Constitution, Jacob had a
right to be free from unjustified, unauthorized and/or excessive force by law enforcement and
to be free from unreasonable searches and seizures by law enforcement. Under the Fourteenth
Amendment to the United States Constitution, Jacob had a right not to be deprived of life or
liberty without due process of law including, but not limited to, unreasonable seizures and

searches.
| 68. On or about August 1, 2018, Spiller, and/or DOES 11 through 50, restrained
Jacob's hands and legs, placed a spit mask over his mouth, and used a stun gun and taser on

him several times without legitimate reason, probable cause, or provocation. After being fully

 

COMPLAINT 12 CASE No.

 

 

 
i)

Case 3:19-cv-04593-LB Document 1-1 Filed 08/07/19 Page 15 of 24

restrained, Spiller and/or DOES 11 through 50 hit Jacob with a baton and stomped on his chest
several times without legitimate reason or provocation.

69. Thereafter, Plaintiffs are informed and believe, and thereon allege, that medical
first responders arrived on the scene. Plaintiffs are informed and believe, and thereon allege,
that Spiller and/or DOES 11 through 50 refused access to Jacob to evaluate and treat him.

This delay in treatment due to Spiller and DOES 11 through 50’s refusal for medical access to
Jacob contributed to his death.

70. Plaintiffs are informed and believe, and thereon allege, at no time was Jacob a
threat to himself, the police officers, and/or others, and the use of force against Jacob was
unreasonable, unnecessary, excessive, malicious, and/or for the purpose of inflicting pain on
Jacob.

71. Plaintiffs are informed and believe, and thereon allege, that at no time did
Jacob attempt to resist arrest or offer violence to Spiller, and/or DOES 11 through 50, and each
of them.

72. By the actions and/or inactions described herein, Spiller and/or DOES
11 through 50, negligently, carelessly, recklessly, intentionally, and/or in any other actionable
manner, used excessive force on Jacob in violation of his constitutional rights.

73. Plaintiffs further allege that Pleasanton, PPD, Spiller, DOES 1 through 10 and

||30 through 50 and each of them, acting with gross negligence and with reckless and deliberate

indifference to the rights and liberties of the public in general and of Jacob in particular,

knowingly maintained, enforced, and applied a policy and practice of:

a. Employing and retaining police officers who said Defendants at all times herein
knew, or reasonably should have known, had dangerous propensities for abusing
and/or neglecting their authority and committing acts of excessive force:

b. Inadequately supervising, training, controlling, assigning, and disciplining police
officers who said Defendants knew, or in the exercise of reasonable care should

have known, had the afore-described propensities and character traits:

 

 

CASE No.

had

COMPLAINT |

 

 
Case 3:19-cv-04593-LB Document1-1 Filed 08/07/19 Page 16 of 24

c. Maintaining grossly inadequate procedures for reporting, supervising,
investigating, reviewing, disciplining and controlling the conduct of the police
officers particularly with respect to illegal acts and acts of excessive force;

d. Fostering and encouraging a policy, pattern, and practice of violence through their
official positions, which proximately resulted in the excessive force on Jacob.

e. By having and maintaining an unconstitutional policy, custom and practice of using
excessive force, including deadly force, which also is demonstrated by inadequate
training regarding these subjects. The policies, customs and practices of
Pleasanton, PPD, Spiller and DOES 1-10 were done with deliberate indifference to
individuals’ safety and rights.

74, At all times prior to August 1, 2018, Spiller, DOES 1 through 10, 30 though 50
and each of them, were policy makers for Pleasanton and PPD and knew or should have
reasonably known that Spiller and/or DOES 11 through 50 had a propensity to violate the civil
rights of persons and/or to fail to prevent the violations of civil rights by others, including but
not limited to, excessive, unreasonable and/or unjustified use of force, yet failed to adequately
train, retrain, monitor, supervise, and discipline said Defendants.

75. Pleasanton, PPD, Spiller, DOES | through 10, 30 through 50 and each of them,
have, as a matter of policy, custom and/or practice, with deliberate and reckless indifference,
failed to properly sanction or discipline police officers, including Spiller and/or DOES 11
through 50, for violations of the constitutional rights of citizens, and have tolerated, ratified,

permitted and condoned systematic misuse of force, excessive force by sheriffs, deputies, and

[police officers thereby causing them to engage in said unlawful conduct.

76. Pleasanton, PPD, Spiller, DOES 1 through 10, 30 through 50 and each of them,
had knowledge that some or all of the wrongs described in detail above, were about to be
committed, had the power to prevent or aid in the prevention of commission of said wrongful
acts and by reasonable diligence could have prevented the aforementioned wrongs, but

neglected and/or refused to prevent, or aid in the prevention of commission of said wrongs.

 

COMPLAINT 14 CASE NO.

 

 

 
Case 3:19-cv-04593-LB Document1-1 Filed 08/07/19 Page 17 of 24

77. The aforementioned conduct by Pleasanton, PPD, Spiller, and/or DOES 11
through 50 constitutes a violation of Jacob’s Fourth and Fourteenth Amendment rights to be
free from unjustified, unauthorized and/or excessive force by law enforcement, to be free from
unreasonable searches and seizures by law enforcement, and his right not to be deprived of life
or liberty without due process of law, in violation of 42 U.S.C. § 1983. Said violations
infringed on Jacob’s personal liberty rights.

78. Plaintiffs bring this claim individually and seek wrongful death and survival
damages for the violation of Plaintiffs’ rights.

79, Plaintiffs also seek attorney fees under this claim.

WHEREFORE, Plaintiffs pray for damages against Pleasanton, PPD Spiller and/or
DOES | through 10, 30 through 50 and each of them, as set forth below.

SEVENTH CAUSE OF ACTION
VIOLATION OF CIVIL RIGHTS, CALIFORNIA CIVIL CODE § 52.1
(Plaintiffs Against Pleasanton, PPD, Spiller and DOES 1 through 50)

80, Plaintiffs hereby reallege and incorporate each and every allegation set forth in
paragraphs | through 79 as though fully set forth herein.

81. California Civil Code, section 52.1 (the Bane Act) prohibits any person from
interfering with another person’s exercise or enjoyment of his constitutional rights by threats,
intimidation, or coercion, or by the use of unconstitutionally excessive force.

82. Under the Fourth Amendment to the United States Constitution, Jacob had a
right to be free from unjustified, unauthorized and/or excessive force by law enforcement and
to be free from unreasonable searches and seizures by law enforcement. Under the Fourteenth
Amendment to the United States Constitution, Jacob had a right not to be deprived of life
and/or liberty without due process of law including, but not limited to, unreasonable seizures
and searches. Under Article I, Section 13 of the California Constitution, Jacob had a right to
be secure in his person, house, papers, and effects against unreasonable seizures and searches.

83. On or about August 1, 2018, Spiller and/or DOES 11 through 50, restrained

Jacob’s hands and legs, placed a spit mask over his mouth, and used a stun gun and taser on

him several times without legitimate reason, probable cause. or provocation. After being

 

 

COMPLAINT 15 CASE No.

 

 
25
26
27
28

Case 3:19-cv-04593-LB Document 1-1 Filed 08/07/19 Page 18 of 24

-fully restrained, Spiller and/or DOES J 1 through 50 hit Jacob with a baton and stomped on
his chest several times without legitimate reason or provocation.

84. Thereafter, Plaintiffs are informed and believe, and thereon allege, that medical
first responders arrived on the scene. Plaintiffs are informed and believe, and thereon allege,
that Spiller and/or DOES 11 through 50 refused medical access to Jacob to evaluate and treat
him. This delay in treatment due to Spiller and DOES 11 through 50’s refusal for medical
access to Jacob contributed to his death. -

85. Plaintiffs are informed and believe, and thereon allege, at no time was Jacob a
threat to himself, the police officers, and/or others, and the use of force against Jacob was
unreasonable, unnecessary, excessive, malicious, and/or for the purpose of inflicting pain on

Jacob.

86. Plaintiffs are informed and believe, and thereon allege, that at no time did
Jacob attempt to resist arrest or offer violence to Spiller and/or DOES 11 through 50,
and each of them.

87, By the actions and/or inactions described herein, Spiller and/or DOES 1
through 50, negligently, carelessly, recklessly, intentionally, and/or in any other actionable
manner, used excessive force on Jacob in violation of his constitutional rights. Spiller and/or
DOES 1 through 50, while working as police officers for the CITY Police Department, and
acting within the course and scope of their duties, interfered with or attempted to interfere with
the nghts of DECEDENT to be free from unreasonable searches and seizures, to equal
protection of the laws, to access to the courts, and to be free from state actions that shock the
conscience, by threatening or committing acts involving violence, threats, coercion, or
intimidation. DECEDENT had a mental illness and was a victim of prejudice by PPD, Spiller
and/or DOES 1 through 50 against mentally ill individuals.

88. Plaintiffs allege that by doing the acts described herein above, Spiller and/or
DOES 11 through 50 misused and took advantage of their force and authority as police
officers, and/or as agents of a government agency with the intent to intimidate Jacob and cause

him to be afraid of Spiller and/or DOES 11 through 50. Said conduct constitutes a violation of

 

 

COMPLAINT 16 CASE No.

 

 
Case 3:19-cv-04593-LB Document1-1 Filed 08/07/19 Page 19 of 24

Jacob’s right under the Fourth Amendment to be free from unjustified, unauthorized and/or
excessive force by law enforcement and his right under the Fourth and Fourteenth Amendment
and his right under Article I, Section 13 of the California Constitution to be free from
unreasonable searches and seizures by law enforcement which infringed on Jacob’s personal
liberty rights.

89. As a proximate result of the conduct of Spiller and/or DOES 1 1through 50,
Jacob was required to and did employ physicians to examine, treat, and care for him, and did
incur medical and incidental expenses.

90. Plaintiffs are entitled to an award of statutory damages and attorneys’ fees
under California Civil Code Sections 52 and 52.1.

91, Pursuant to Government Code § $15.2, Pleasanton, PPD, Spiller, DOES |
through 50, and each of them are vicariously liable for the conduct of Spiller and/or DOES 11
through 50, described above as Spiller and/or DOES 11 through 50 were acting within the
course and scope of their employment.

92, The aforementioned acts of Spiller and/or DOES 11 through 50, were done by
them knowingly, intentionally, and maliciously, for the purpose of harassment, oppression,
and inflicting injury upon Jacob, and in reckless, wanton, and callous disregard of Jacob's
safety, security, and civil rights. By reason thereof, Plaintiffs claim exemplary and punitive
damages from said Defendants in an amount according to proof at trial.

WHEREFORE, Plaintiffs pray for damages against Pleasanton, PPD, Spiller,

and/or DOES 1 through 50, and each of them, as set forth below.

EIGHTH CAUSE OF ACTION
NEGLIGENT HIRING, RETENTION, SUPERVISION, TRAINING
(Plaintiffs Against Defendants Pleasanton, PPD, Spiller, DOES 1 through 50)

93. Plaintiffs hereby reallege and incorporate each and every allegation set forth in
paragraphs | through 92 as though fully set forth herein.

94. Plaintiffs are informed and believe, and thereon allege, Pleasanton, PPD,
Spuler, DOES | through 50, and each of them, owed the public in general, and Jacob in

particular, a duty to use reasonable and due care in carefully selecting, retaining, and

 

COMPLAINT 17 CASE No.

 

 

 
10
1]
12
13
14

16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-04593-LB Document 1-1 Filed 08/07/19 Page 20 of 24

supervising their agents and/or servants and/or employees, including Spiller and/or DOES 1]
through 50, and owed Jacob a duty to continuously review and evaluate the competency and
fitness of their agents and/or servants and/or employees, and to insure that their agents and/or
servants and/or employees are fit and competent for the tasks for which they were hired,

95. Plaintiffs are informed and believe, and thereon allege, that prior to the events
described herein above, Pleasanton, PPD, Spiller and DOES 11 through 50, and each of them,
had actual and/or constructive notice of the propensities of Spiller and/or DOES 11 through
50, to commit the above described acts and to abuse their position and authority, and failed to
take reasonable steps to prevent the same, in complete disregard of the rights and safety of the
public in general and of Jacob in particular. | ‘

96.. Plaintiffs are informed and believe, and thereon allege, that by hiring and
employing Spiller and/or DOES 11 through 50, to a position of trust and special authority with -
the public, Pleasanton, PPD, Spiller and/or DOES 1 through 50, and each of them, held Spiller
and/or DOES 11 through 50 out to the public in general and to Jacob in particular, as
competent and trustworthy.

97. Plaintiffs are further informed and believe, and thereon allege, that Spiller
and/or DOES ] through 50, and each of them, had a duty to supervise their staff, agents, and
employees, including Spiller and/or DOES 11] through 50, because it placed them in a unique
position of trust, confidence, and authority, under which the public in general, and Jacob in
particular, supposed himself to be safe from excessive and unreasonable seizures.

98. Plaintiffs are informed and believe, and thereon allege, that Pleasanton, PPD,
Spiller, DOES 1 through 10, and each of them, negligently and/or carelessly, and/or recklessly,
and/or in any other actionable manner, failed to properly ensure the character, quality, ability,
fitness and competence of their servants, agents, and employees, including Spiller and DOES
11 through 50.

99. Plaintiffs are further informed and believe, and thereon allege, that Pleasanton,
PPD, Spiller, DOES | through 50, and each of them, failed to monitor and supervise their

agents, servants, and employees, including Spiller and/or DOES 11 through 50 in order to

 

 

COMPLAINT 18 CASE NO.

 

 
Case 3:19-cv-04593-LB Document 1-1 Filed 08/07/19 Page 21 of 24

reasonably insure that the public in general, and Plaintiffs in particular, would be protected
from wrongful conduct and from excessive force and unreasonable searches.

100. Plaintiffs are informed and believe, and thereon allege, that Pleasanton, PPD,
Spiller, DOES 1 through 50, and each of them, did nothing to stop Spiller and/or DOES 11
through 50, from using excessive force, conducting unreasonable searches, doing wrongful
conduct, and failing to provide medical treatment when needed, even after they knew, or
should have known, of Spiller and/or DOES 11 through 50’s deviant propensities.

101. Pleasanton, PPD, Spiller, DOES | through 50, and each of them, negligently
and carelessly hired, employed, retained, trained, supervised, assigned, controlled, and
negligently and carelessly failed to adequately discipline Spiller and/or DOES 11 through 50,
even though Pleasanton, PPD, Spiller and/or DOES 1 through 50, and each of them, knew, or
in the exercise of reasonable diligence should have known, that all said Defendants had a
propensity for using unnecessary, unreasonable, excessive force and searches and doing
wrongful conduct, and were otherwise vicious and unfit to be given the responsibilities of
police officers and/or agents of a government agency. Nevertheless, Pleasanton, PPD, Spiller,
DOES | through 50, , and each of them, negligently, carelessly, recklessly, and/or with a
reckless disregard for the public safety, including Jacob, employed and supervised said
Defendants, and assigned said Defendants to duties which enabled each of them to use
unreasonable, unnecessary and excessive force, conduct unreasonable searches, failure to
provide medical care when needed, and/or to do wrongful conduct, proximately causing severe
injuries to Plaintiffs.

102. Asa proximate result of the conduct of Spiller and/or DOES 11 through 50,
Jacob was required to and did employ physicians to examine, treat, and care for him, and did
incur medical and incidental expenses.

103. On August 1, 2018, after the foregoing cause of action arose in his favor,
Jacob, who would have been the plaintiff in this action if he had lived, died.

WHEREFORE, Plaintiffs pray for damages against Defendants, and cach of them, as

set forth below.

 

 

COMPLAINT 19 CASE No.

 

 
bo

10 |

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 3:19-cv-04593-LB Document1-1 Filed 08/07/19 Page 22 of 24

NINTH CAUSE OF ACTION
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
(Plaintiffs Against Pleasanton, PPD, Spiller and DOES 1 through 50)
104. Plaintiffs hereby reallege and incorporate each and every allegation set forth in
paragraphs | through 103 as though fully set forth herein.

105. Onor about August 1, 2018, Spiller and/or DOES 11! through 50,
restrained Jacob’s hands and legs, placed a spit mask over his mouth, and used a stun gun and
taser on him several times without legitimate reason, probable cause, or provocation. After
being fully restrained, Spiller and/or DOES 11 through 50 hit Jacob with a baton and stomped
on his chest several times without legitimate reason or provocation.

106. Thereafter, Plaintiffs are informed and believe, and thereon allege, that medical
first responders arrived on the scene. Plaintiffs are informed and believe, and thereon allege,
that Spiller and/or DOES 11 through 50 refused medical access to Jacob to evaluate and treat
him. This delay in treatment due to Spiller and DOES 11 through 50’s refusal for medical to
access to Jacob contributed to his death.

107. Plaintiffs are informed and believe, and thereon allege, at no time was Jacob a
threat to himself, the police officers, and/or others, and the use of force against Jacob was
unreasonable, unnecessary, excessive, malicious, and/or for the purpose of inflicting pain on
Jacob.

108. Plaintiffs are informed and believe, and thereon allege, that at no time did
Jacob attempt to resist arrest or offer violence to Spiller and/or DOES 11 through 50, and each
of them.

109. The conduct of Spiller and/or DOES 11 through 50 as described above
was outrageous, and done with the intent of causing, or reckless disregard to the probability of
causing, severe emotional distress. Plaintiffs are informed and believe said conduct did
actually cause Jacob to suffer severe emotional distress.

110. Plaintiffs allege that by doing the acts described herein above, Spiller and/or
DOES 11 through 50 misused and took advantage of their force and authority as police

lofficers, sheriffs, and/or as agents of a government agency. Plaintiffs further allege that said

 

COMPLAINT 20 CASE NO.

 

 

 
“PON

Case 3:19-cv-04593-LB Document1-1 Filed 08/07/19 Page 23 of 24

Defendants were only able to approach, detain, imprison, and use excessive force on Jacob,
due to the force and authority of the positions they held.
111. Pursuant to Government Code § 815.2, Pleasanton, PPD, Spiller, and DOES 1
through 50, and each of them are vicariously liable for the conduct of Spiller, and/or DOES 11
through 50, described above as Spiller and/or DOES 11 through 50 were acting within the
course and scope of their employment.
112. Asa proximate result of the aforementioned acts of Spiller and/or -
DOES 11 through 50, Plaintiffs are informed and believe Jacob suffered humiliation, mental
anguish, and severe emotional and physical distress, and was injured in mind and body all to
Jacob’s damage.

113. The aforementioned acts of Spiller and/or DOES 11 through 50 were
done by them knowingly, intentionally, and maliciously, for the purpose of harassment,
oppression, and inflicting injury upon Jacob, and in reckless, wanton, and callous disregard of
Jacob’s safety, security, and Civil Rights. By reason thereof, Plaintiffs claim exemplary and
punitive damages from said Defendants in an amount according to proof at trial.

114. On August 1, 2018, after the foregoing cause of action arose in his favor,
Jacob, who would have been the plaintiff in this action if he had lived, died.

WHEREFORE, Plaintiffs pray for damages against Pleasanton, PPD, Spiller, and
DOES 1 through 50, and each of them, as set forth below.

PRAYER FOR RELIEF

Wherefore Plaintiffs pray for damages as follows:

1. For special damages:

2. For genera] damages;

3. For punitive damages against Spiller and DOES 11 through 50 according to

proof;
~ ; : .
4, For costs of suit and reasonable attorneys’ fees pursuant to 42 U.S.C. section
1988 and other relevant statutes, including a contingency fee enhancement beyond the

lodestar;

COMPLAINT 2

 

 

21 CASE No.

 
Case 3:19-cv-04593-LB Document1-1 Filed 08/07/19 Page 24 of 24

 

5. For prejudgment interest at the legal rate; and
6. For such other and further relief as the Court deems appropriate.
DATE: June 19, 2019 GWILLIAM IVARY CHIOSSO CAVALLI & BREWER
}
, Luge Kt—
iy Asary Gevilliam

   
 
 
 

mme F. Walker
ttorneys for Plaintiffs

OHN AND ROSE BAUER

 

COMPLAINT 22 CASE NO.

 

 

 
